DETAILED ACTION
This action is responsive to the Remarks and Claim amendments filed on July 13, 2021.
Claims 1, 6, 9, 11 and 18 have been amended. 
Claims 1-20 are pending and are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to amendments
The objection of the drawings is withdrawn in view of applicant’s amendments.
The rejection of claims 1-10 under 35 U.S.C. § 101 is withdrawn in view of applicant’s amendments.
 
Response to Arguments
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Applicant's arguments with respect to claims 1, 11 and 18 have been considered but are moot in view of the new ground(s) of rejection set forth below. See Aryanto et al. (US Pub. No. 2013/0091484), arts being made of record as applied herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aryanto et al. (US Pub. No. 2013/0091484 – hereinafter Aryanto).
  	With respect to claim 1 (currently amended), Aryanto teaches a system for generating solution design blueprints, the system comprising:  	a memory (see figure 14, RAM 822, ROM 824) and  	a processor coupled to the memory (see figure 14, processor 820) and configured to implement: 		a user interface configured to receive a textual request from a user (see paragraph [0005] and figures 1, 4a-4b, 6 (and related paragraphs), using an architecture design solution repository including architecture design solutions the computer receiving an indication of answers chosen by the application user to the question displayed (i.e. textual request); the computer indicating within the data object node which answers were chosen by the application user; the computer determining from which data object node to retrieve another question based on the answers indicated by the application user, and repeating from the computer displaying questions regarding the requirements of the application to the application user through the interface until all questions are answered; the computer determining which architecture design solution within the architecture design solution repository matches the requirements of the application indicated by the application user; the computer generating an architecture design work product based on matching the data object nodes to architecture design solutions within the architecture design solution repository). Examiner notes: questions and answers are interpreted as the textual request from a user triggering the design solution. and   		an ingestion engine in communication with the user interface and   	configured to:  			process the textual request by one or more machine learning  		algorithms to generate a solution design blueprint, wherein the   		solution design blueprint comprises a machine-readable   		representation of a description for a software framework (see  the computer indicating within the data object node which answers were chosen by the application user; the computer determining from which data object node to retrieve another question based on the answers indicated by the application user, and repeating from the computer displaying questions regarding the requirements of the application to the application user through the interface until all questions are answered; the computer determining which architecture design solution within the architecture design solution repository matches the requirements of the application indicated by the application user; the computer generating an architecture design work product based on matching the data object nodes to architecture design solutions within the architecture design solution repository. See paragraph [0034], the architecture design solution repository 102 is linked to a work product generator 106 which may use a work product generator program 66 to generate an architecture design work product 114 (i.e. description of a software framework) from the architecture design solution repository 102.  The work product generator 106 and the architecture design work product 114 itself may be customized 104 by the application architect 101. See paragraphs [0051]-[0052], the An architecture design work product 114 preferably contains a textual part (see below) and a graphical part (see FIGS. 10-13).  The textual part is generated by retrieving the descriptions from data objects.  The graphical part is generated by retrieving the graphical representation from data objects.  The work product generator 106 traverses the data object tree 130 and retrieves the description from each data object to compose a work product, as shown in FIG. 9.). Examiner notes: the computer generating the design work product (i.e. machine representation of a design solution based on the textual request of user).   	With respect to claim 8 (original), Aryanto teaches wherein the intelligent design generator is further configured to consume the solution design blueprint to generate an application framework (see paragraphs [0003], [0005] and figures 1, 6 (and related paragraphs), using an architecture design solution repository including architecture design solutions comprising a plurality of data object trees each with a plurality of data object nodes.  The method comprising the steps of: a computer retrieving a question regarding the requirements of the application from the data object node of the architecture design solution repository; the computer displaying the question regarding the requirements of the application to an application user through an interface; the computer receiving an indication of answers chosen by the application  the computer indicating within the data object node which answers were chosen by the application user; the computer determining from which data object node to retrieve another question based on the answers indicated by the application user, and repeating from the computer displaying questions regarding the requirements of the application to the application user through the interface until all questions are answered; the computer determining which architecture design solution within the architecture design solution repository matches the requirements of the application indicated by the application user; the computer generating an architecture design work product based on matching the data object nodes to architecture design solutions within the architecture design solution repository. See paragraph [0034], the architecture design solution repository 102 is linked to a work product generator 106 which may use a work product generator program 66 to generate an architecture design work product 114 (i.e. description of a software framework) from the architecture design solution repository 102.  The work product generator 106 and the architecture design work product 114 itself may be customized 104 by the application architect 101. See paragraphs [0051]-[0052], the work product generator 106 generates architecture design work products for example through a work product generator program 66.  The work product generator 106 retrieves stored answers from the application architect 101 and matches the answers to the data objects in the architecture design solution repository 102.  From the matched data objects, the system retrieves the contents to generate an architecture design work product 114. An architecture design work product 114 preferably contains a textual part (see below) and a graphical part (see FIGS. 10-13).  The textual part is generated by retrieving the descriptions from data objects.  The graphical part is generated by retrieving the graphical representation from data objects.  The work product generator 106 traverses the data object tree 130 and retrieves the description from each data object to compose a work product, as shown in FIG. 9.).  	With respect to claim 16, the claim is directed to a method that corresponds to the system recited in claim 8, respectively (see the rejection of claim 8 above).  	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 11-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aryanto et al. (US Pub. No. 2013/0091484) in view of Bhandarkar et al. (US Pub. No. 2019/0266070 – hereinafter Bhandarkar – previousy presented).
  	With respect to claim 2 (original), Aryanto is silent to disclose wherein at least one machine learning algorithm is configured to parse the textual request based on semantic data models.  	However, in an analogous art, Bhandarkar teaches wherein at least one machine learning algorithm is configured to parse the textual request based on semantic data models (see abstract and paragraph [0005], techniques and solutions are described for training and using a classifier based on a machine learning model to analyze performance information to assist in correcting a software bug or performance issue. See paragraph [0010], [0012]-[0013] and figures 1-4, submitting performance information to a classifier using a machine learning model (at 326 or at 414) to suggest a solution or target for a software bug or performance issue. See paragraphs [0044]-[0045], [0049], the performance information can be analyzed using a machine learning technique. For example, the performance information can be converted to one or more word vectors and analyzed using embedded wording techniques such as Continuous Bag of Words or Skip Gram. The analysis can generate a label or contextual code or operations that are likely associated with the performance issue or bug. See paragraph [0061], [0065], the machine learning algorithm can be, for example, a deep natural language processing algorithm. The machine learning technique is a supervised machine learning technique, such as decision trees, artificial neural networks, instance-based learning, Bayesian methods, reinforcement learning, inductive logic programming, genetic algorithms, support vector machines, or combinations thereof).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aryanto’s teaching, which retrieves a question regarding requirements of an application from a data object node of an architecture design solution repository with architecture design solutions comprising a plurality of data object trees each with a plurality of data object With respect to claim 3 (original), Bhandarkar teaches wherein at least one additional machine learning algorithm is configured to map parsed components of the textual request to components in a design library (see paragraph [0007], at least a portion of the performance information, including the at least one software feature, is formatted for submission to a classifier using a machine learning model.  The formatted performance information is provided to the classifier.  A classification result is received.  It is determined if a solution is associated with the classification result, such as by querying a database.  Based on the determining, at least one identified solution, or an indication that a solution was not identified, is returned. See paragraph [0008], solutions database is queried for a solution using the classification or clustering result.  At least one identified solution or an indication that a solution was not identified is returned. See paragraph [0014] and figure 3, training data can be used to train a machine learning model and populate a solutions database. See paragraph [0045], the code, operations, or other output of the machine learning algorithm can be used to search a database of possible solutions. If a solution is identified, it can be presented to a user who can then evaluate and potentially implement the solution.  In other cases, With respect to claim 4 (original), Bhandarkar teaches wherein the design library includes at least one of relational tables and unstructured data (see paragraph [0120] and figure 8, performance information 800 associated with query execution of the SQL statement 710. In particular, the performance information 800 lists operators 810 associated with a JOIN engine used in the query. For each operator 810, the performance information includes execution time 814, CPU time 818, tables processed 822 with the operator, a number of input rows 828, and a number of output rows 832).  	With respect to claim 5 (original), Aryanto is silent to disclose wherein the one or more machine learning algorithms includes at least one of a recurrent neural network (RNN), a convolutional neural network (CNN), or a selforganizing feature map (SOFM).  	However, in an analogous art, Bhandarkar teaches wherein the one or more machine learning algorithms includes at least one of a recurrent neural network (RNN), a convolutional neural network (CNN), or a selforganizing feature map (SOFM) (see paragraph [0065], the classifier 160 can use any suitable machine learning technique. Generally, the machine learning technique is a supervised machine learning technique, such as decision trees, artificial neural networks, instance-based 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aryanto’s teaching, which retrieves a question regarding requirements of an application from a data object node of an architecture design solution repository with architecture design solutions comprising a plurality of data object trees each with a plurality of data object nodes and determines which architecture design solution within the architecture design solution repository matches the requirements of the application indicated by the application user and generating an architecture design work product based on matching the data object nodes to architecture design solutions within the architecture design solution repository, by using machine learning algorithms as suggested by Bhandarkar, as Bhandarkar would enhance a process for analyzing information.  	With respect to claim 7 (original), Bhandarkar teaches wherein the user interface is configured to receive feedback from the user for the solution design blueprint, and wherein at least one machine learning algorithm is trained based on the feedback (see abstract, user feedback can be used to provide more accurate suggestions of solutions or targets, as well as to improve the accuracy of the classifier. See paragraphs [0045]-[0046], feedback can be provided to the system as to whether a suggested solution was correct, which feedback can be used to further refine the machine learning classifier or adjust solution rankings in the database. Feedback can be provided by the user as to whether the suggested hotspot was accurate, which can be used to further refine the machine learning classifier or adjust hotspot rankings in the With respect to claim 11, the claim is directed to a method that corresponds to the system recited in the combination of claims 1-2, respectively (see the rejection of claims 1-2 above).  	With respect to claims 12-13 and 15, the claims are directed to a method that corresponds to the system recited in claims 4-5 and 7, respectively (see the rejection of claims 4-5 and 7 above).
	With respect to claim 14 (original), Aryanto teaches further comprising:  	receiving a plurality of solution design blueprints for the textual request (see the rejection of claim 1 and further see figure 2, architecture design work products 114).  	presenting the particular solution design blueprint to the user in the user interface (see paragraphs [0051]-[0052], the work product generator 106 generates architecture design work products for example through a work product generator program 66.  The work product generator 106 retrieves stored answers from the application architect 101 and matches the answers to the data objects in the architecture design solution repository 102.  From the matched data objects, the system retrieves the contents to generate an architecture design work product 114. An architecture design work product 114 preferably contains a textual part (see below) and a graphical part (see FIGS. 10-13).  The textual part is generated by retrieving the descriptions from data objects.  The graphical part is generated by retrieving the graphical representation from data objects.  The work product generator 106 traverses the data object tree 130 and retrieves the description from each data object to compose a work product, as shown in FIG. 9.).  	Aryanto is silent to disclose:  	ranking each of the plurality of solution design blueprints;  	selecting a particular solution design blueprint based on the ranking;  	However, in an analogous art, Bhandarkar teaches:  	ranking each of the plurality of solution design blueprints (see paragraphs [0045], [0069], [0080], feedback can be provided to the system as to whether a suggested solution was correct, which feedback can be used to further refine the machine learning classifier or adjust solution rankings in the database).   	selecting a particular solution design blueprint based on the ranking (see paragraph [0081], accepting the solution).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aryanto’s teaching, which retrieves a question regarding requirements of an application from a data object node of an architecture design solution repository with architecture design solutions comprising a plurality of data object trees each with a plurality of data object nodes and determines which architecture design solution within the architecture design solution repository matches the requirements of the application indicated by the application user and generating an architecture design work product based on matching the data object nodes to architecture design solutions within the architecture design solution repository, by ranking the solution design as suggested by Bhandarkar, as     	With respect to claim 18, the claim is directed to a non-transitory computer-readable medium that corresponds to the method recited in claim 11, respectively (see the rejection of claim 11 above; wherein Aryanto also teaches such medium in paragraphs [0076]-[0077]). 	With respect to claim 19, the claim is directed to a non-transitory computer-readable medium that corresponds to the method recited in claim 14, respectively (see the rejection of claim 14 above).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aryanto et al. (US Pub. No. 2013/0091484) in view of Goyal et al. (US Pub. No. 2016/0140125 – hereinafter Goyal – previously presented).  	With respect to claim 10 (original), Aryanto is silent to disclose wherein the user interface utilizes predictive analytics to suggest completions for the textual request while the user is typing.  	However, in an analogous art, Goyal teaches wherein the user interface utilizes predictive analytics to suggest completions for the textual request while the user is typing (see abstract and paragraph [0004], methods, systems and programming for providing query suggestions based on user feedback. In one example, a prefix of a query is first received. An input including a prefix of a query is received from a user in a search session. A plurality of query suggestions are fetched based on the prefix of the query. Rankings of the plurality of query suggestions are determined .

Allowable Subject Matter
After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 6, 9, 17 and 20 are not taught by any prior reference found through search.
   	Incorporating any of these claims into the independents claim 1, 11 and 18 would put the claims in condition for allowance.
Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, respectively. The examiner can normally be reached Monday-Friday from 8:30AM to 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272-2100.



/ANIBAL RIVERA/Primary Examiner, Art Unit 2192